 

Exhibit 10.74

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (“Agreement”) is entered into as of June 30, 2006
between Bulldog Technologies, Inc., a Nevada corporation (the “Company”), and
the purchaser who is a signatory hereto, and its successors and assigns
(“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated
thereunder, the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Company, a promissory note of the Company as more
fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

1.)            Definitions. The following terms shall have the meanings set
forth herein:

(a)           “Commission” shall mean the Securities and Exchange Commission of
the United States or any other U.S. federal agency at the time administering the
Securities Act.

(b)           “Debenture” refers to that certain secured Promissory Note, in the
form attached hereto and incorporated herein by reference as Exhibit A, in the
principal dollar amount equal to the Purchase Price purchased by Purchaser and
issuable by the Company to Purchaser pursuant hereto.

(c)           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar United States federal statute and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

2.)            Purchase and Sale of Debenture.

(a)           Payment of Purchase Price. Upon execution of this Agreement,
Purchaser will pay the purchase price set forth on the Purchaser Signature
Page (the “Purchase Price”) to the Company in immediately available funds.

(b)           Sale to Purchasers. Subject to the terms and conditions hereof,
upon payment of the Purchase Price, the Company will issue and sell the
Debenture to Purchaser. If the terms of this Agreement and the terms of the
Debenture conflict, the terms of the Debenture shall prevail.

3.)            Delivery of Debenture. Upon execution of this Agreement by
Purchaser and the Company and upon payment of the Purchase Price by Purchaser,
the Company will promptly issue the Debenture to Purchaser.

4.)            Purchaser Representations and Warranties. Purchaser represents
and warrants to the Company, its directors, officers, employees and agents as
follows (by execution hereof, Purchaser acknowledges that the Company is relying
upon the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable securities laws):

(a)           Purchaser has been advised that (i) the sale of the Debenture to
Purchaser has not been registered under the Securities Act on the grounds, among
others, that it will be exempt from registration under Section 4(2) of the
Securities Act as a transaction not involving a public offering; (ii) reliance
upon such exemption or other exemptions is predicated in part on Purchaser’s
representation that Purchaser is acquiring such Debenture for investment for the
Purchaser’s own account with no present intention of dividing Purchaser’s
participation with others or reselling or otherwise distributing the same, and
Purchaser alone shall have the full legal and equitable right, title and
interest in the Debenture; and (iii) Purchaser’s representations, including the
foregoing, are essential to the reliance of the Company upon exemptions from
registration or qualification of this transaction or the Debenture under
applicable state securities laws.

(b)           Purchaser understands that this transaction has not been
scrutinized by the Commission or by any state securities or other authority and,
because of the small number of persons purchasing the Debenture and the private
nature of the placement, that all documents, records, and books pertaining to
this investment have been made available to Purchaser and Purchaser’s
representatives, such as attorneys, accountants and/or purchaser
representatives.

(c)           Purchaser is purchasing the Debenture for the account of Purchaser
for investment purposes only and not with a view to their resale or
distribution. Purchaser has no present intention to divide his, her or its
participation with others or to resell or otherwise dispose of all or any part
of the Debenture. In making these representations, Purchaser understands that,
in the view of the Commission, the exemption of the sale of the Debenture from
the registration requirements of the Securities Act would not be available if,
notwithstanding the representations of Purchaser, Purchaser has in mind merely
acquiring the Debenture for resale upon the occurrence or non-occurrence of some
predetermined event.


--------------------------------------------------------------------------------




 

(d)           Purchaser understands that the subsequent transfer of the
Debenture will be restricted, and that the effect of the restrictions on the
transfer of the Debenture include the facts, among others, that (i)  Purchaser
will not have liquidity with respect to the Debenture for an indefinite period
of time and in no event less than one year from the date of purchase, and (ii) 
Purchaser will be unable to sell, encumber or otherwise transfer the Debenture
unless there is an effective registration statement covering such disposition
under the Securities Act, and effective registrations and qualifications under
applicable state law, or exemptions from such registrations or qualifications
under the Securities Act and state law are applicable.

(e)           At such time as Purchaser determines to dispose of all or any part
of the Debenture, Purchaser understands that Purchaser must first notify the
Company, and that the Company may require an opinion of its attorney, of
Purchaser’s attorney, or both, that such disposition will not negate Purchaser’s
intent as expressed herein, and that, in view of the exemption claimed, such
disposition will be permissible.

(f)            Purchaser recognizes that an investment in the Debenture involves
a high degree of risk and that the purchase of the Debenture is a long-term
investment. Purchaser has a financial net worth or anticipated income such that
satisfaction of the Debenture need not be made in the foreseeable future to
satisfy any financial obligation of which Purchaser is or contemplates Purchaser
will become subject.

(g)           Purchaser understands that exemptions from the registration and
qualification requirements may not be available to Purchaser, and, except as
provided in this Agreement, the Company will have no obligation to assist
Purchaser in registering or qualifying a disposition of the Debenture or in
obtaining or establishing an exemption from such registration or qualification
requirements.

(h)           The Purchaser understands that any certificate representing the
Debenture will bear legends stating in effect that the issuance or sale of the
Debenture has not been registered under the Securities Act or any applicable
state securities laws and such legends may refer to the restrictions on
transfers and sales contained in this Agreement. Purchaser further understands
that a stop-transfer restriction may be placed in the books and records of the
Company with respect to the Debenture.

(i)            Purchaser’s purchase of the Debenture is not the result of any
general solicitation or general advertising, including, but not limited to: 
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(j)            Purchaser is an “Accredited Investor” as defined in
Rule 501(a) of Regulation D under the Securities Act.

(k)           Purchaser has not been formed solely for the purpose of acquiring
the Debenture.

(l)            Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the investment in the Debenture.

(m)          Purchaser has obtained and reviewed all information regarding the
Company and the purchase of the Debenture as Purchaser believes necessary or
appropriate. Purchaser has been given access to full and complete information
regarding the Company and has utilized such access to its satisfaction for the
purpose of obtaining information; and particularly, Purchaser has been given the
opportunity to meet with representatives of the Company for the purpose of
asking questions of, and receiving answers from, such representatives concerning
the Company and the Debenture and to obtain any additional information, to the
extent reasonably available. Purchaser acknowledges that it has been provided
all of the Company’s publicly available reports and documents filed with the
Commission through the date of this Agreement and Purchaser has reviewed, or has
had the opportunity to review, all such filings and documents, to the extent
deemed appropriate by the Purchaser.

(n)           Purchaser acknowledges and understands that any information
provided about the Company’s future plans and prospects is uncertain and subject
to all of the uncertainties inherent in future predictions.

(o)           Purchaser understands that nothing in this Agreement or any other
material presented to Purchaser in connection with the purchase and sale of the
Debenture constitutes legal, tax or investment advice. Purchaser has obtained,
to the extent Purchaser deems necessary, personal and professional advice with
respect to the risks inherent in the investment in the Debenture in light of
Purchaser’s financial condition and investment needs.

(p)           Purchaser understands that:  (i) the Company has engaged legal
counsel to represent the Company in connection with the offer and sale of the
Debenture; (ii) legal counsel engaged by the Company does not represent
Purchaser or Purchaser’s interests; and (iii) Purchaser is not relying on legal
counsel engaged by the Company. Purchaser has had the opportunity to engage, and
obtain advice from, Purchaser’s own legal counsel with respect to the investment
contemplated herein.


--------------------------------------------------------------------------------




 

(q)           Purchaser certifies, under penalty of perjury, that Purchaser is
not subject to the backup withholding provisions of the Internal Revenue Code of
1986, as amended. (Note:  Purchaser is subject to backup withholding if: 
(i) Purchaser fails to furnish its Social Security Number or Taxpayer
Identification Number herein; (ii) the Internal Revenue Service notifies the
Company that Purchaser furnished an incorrect Social Security Number or Taxpayer
Identification Number; (iii) Purchaser is notified that it is subject to backup
withholding; or (iv) Purchaser fails to certify that it is not subject to backup
withholding or Purchaser fails to certify the Purchaser’s Social Security Number
or Taxpayer Identification Number.)

(r)            Purchaser’s principal executive offices are located (if an
entity), or Purchaser is a resident of the state (if an individual), as set
forth on the Purchaser Signature Page hereto.

(s)           During the period from the date Purchaser was first contacted with
respect to the potential purchase of the Debenture through the date of the
execution of this Agreement by Purchaser, Purchaser did not, directly or
indirectly, execute or effect or cause to be executed or effected any short
sale, option or equity swap transaction in or with respect to the common stock
of the Company or any other derivative security transaction the purpose or
effect of which is to hedge or transfer to a third party all or any part of the
risk of loss associated with the ownership of the Debenture by Purchaser.

(t)            Upon the consummation of the sale of the Debenture contemplated
by this Agreement, no agent, broker, investment banker or other person is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee from Purchaser in connection with any of the transactions
contemplated hereby.

5.)            Lack of Availability of Rule 144 Under the Securities Act.
Purchaser understands and acknowledges that, except as set forth in
Section 6(c), the Company has no obligation to undertake or complete a public
sale of the Debenture and that the Debenture will remain subject to the
restrictions on transferability described in this Agreement. Purchaser further
understands and acknowledges that although the Company currently files periodic
reports with the Commission pursuant to the requirements of Sections 13 or
15(d) of the Exchange Act it may not be obligated to file such reports at any
time in the future. Purchaser also understands that the Company has not agreed
to supply such other information as would be required to enable routine sales of
the Company’s common stock to be made under the provisions of certain
rules respecting “restricted securities”, including Rule 144 promulgated under
the Securities Act by the Commission. Thus, Purchaser has been informed that the
Company is not obligated to make publicly available or to provide Purchaser with
the information required by Rule 144.

6.)            Representations and Warranties of the Company.  The Debenture to
be issued under this Agreement, when paid for and issued in accordance with the
terms hereof, shall be duly and validly issued and outstanding, fully paid and
non-assessable.

7.)            Confidentiality. Purchaser agrees that, except as provided in
this paragraph, all information disclosed by the Company to Purchaser in
connection with the sale of the Debenture is material non-public information and
shall be considered “Confidential Information.”  Purchaser agrees to maintain
the confidential nature of the Confidential Information and to prevent its
unauthorized disclosure or dissemination, and agrees not to use the Confidential
Information for any purpose other than evaluating the purchase of the Debenture
hereunder. Confidential Information shall not, however, include information that
is now or subsequently becomes generally known or available as the result of the
Company’s publication or filing of such information with the Commission. This
Agreement and the provisions hereof shall be Confidential Information, provided
that the Company may disclose this Agreement and the terms of this Agreement to
the extent reasonably required to comply with the Company’s disclosure
obligations under the Exchange Act.

8.)            Miscellaneous Provisions.

(a)           Representations Survive Delivery. The representations, warranties
and agreements of the Company and of the Purchaser contained in this Agreement
will remain operative and in full force and effect and will survive the receipt
of the Purchase Price by the Company, and the issuance to the Purchaser of the
Debenture.

(b)           Entire Agreement. This Agreement, together with the Debenture and
Security Agreement issued by the Company in favor of Purchaser, contains the
entire agreement between the parties with respect to the subject matter hereof
and supercedes all prior and contemporaneous arrangements or understandings with
respect thereto.


--------------------------------------------------------------------------------




 

(c)           Correctness of Information; Changes. All of the foregoing
information which Purchaser has provided concerning Purchaser, Purchaser’s
financial position and Purchaser’s knowledge of financial and business matters,
is true, correct and complete as of the date set forth herein.

(d)           Indemnification. Purchaser agrees to indemnify the Company against
and to hold the Company harmless from any damage, loss, liability, claim or
expense including, without limitation, reasonable attorneys’ fees resulting from
or arising out of the inaccuracy or alleged inaccuracy of any of the
representations, warranties or statements of Purchaser contained in this
Agreement, including without limitation any violation or alleged violation of
the registration requirements of the Securities Act or applicable state law in
connection with any subsequent sale of the Debenture.

(e)           Additional Information. Purchaser shall supply such additional
information and documentation relating to Purchaser and any persons who have any
rights or interest in Purchaser as may be requested by the Company in order to
ensure compliance by the Company with applicable laws.

(f)            Arbitration. Any dispute regarding this Agreement or Purchaser’s
purchase of the Debenture (including without limitation claims pursuant to
federal or state securities laws), shall be resolved by arbitration which shall
be the sole forum for resolution of any such disputes. Unless otherwise agreed
by the parties, any such proceedings shall be brought in the State of New York,
pursuant to the Rules and Code of Arbitration of the America Arbitration
Association. The foregoing notwithstanding, any party may seek equitable relief
from a court of competent jurisdiction.

(g)           Governing Law; Venue; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York for any relief
sought by a party hereto which is not required to be submitted to arbitration in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

(h)           Assignment. This Agreement may not be pledged, assigned or
otherwise transferred by Purchaser except by operation of law but all the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforced by the successors in interest of the parties hereto.

(i)            Successors and Assigns. The representations and warranties made
by the Purchaser in this Agreement are binding on the Purchaser’s successors and
assigns and are made for the benefit of the Company and any other person who may
become liable for violations of applicable securities laws as a result of the
inaccuracy or falsity of any of the Purchaser’s representations or warranties.

(j)            Notice. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by telecopy, nationally
recognized overnight courier or first class registered or certified mail, return
receipt requested, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
such party to the other party:

If to the Company, to:

Bulldog Technologies, Inc.
301-11120 Horseshoe Way
Richmond, British Columbia, Canada V7A 5H7
Attention: CEO

With a copy to:

Ellenoff Grossman & Schole LLP
370 Lexington Avenue, Suite 1900
New York, NY 10017
Attention: Barry Grossman, Esq.


--------------------------------------------------------------------------------




 

If to a Purchaser, to:

the address set forth on the signature page of this Agreement

(k)           Amendments. No amendment, modification, waiver, discharge or
termination of any provision of this Agreement nor consent to any departure by a
Purchaser or the Company therefrom shall in any event be effective unless the
same shall be in writing and signed by the party to be charged with enforcement,
and then shall be effective only in the specific instance and for the purpose
for which given.

(l)            Counterparts; Execution. This Agreement may be executed by the
Company and by Purchaser in separate and several counterparts, each of which
shall be deemed an original. Any signature delivered by facsimile transmission
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
duly executed and delivered by their proper and duly authorized representatives
as of the day and year first above written.

BULLDOG TECHNOLOGIES, INC.

/s/ Robin Wald

Robin Wald, Chief Technology Officer and

Acting Chief Executive Officer

PURCHASER SIGNATURE PAGE

The undersigned Purchaser hereby executes the Note Purchase Agreement with
Bulldog Technologies, Inc. (the “Company”) and hereby authorizes this signature
page to be attached to a counterpart of such document executed by a duly
authorized officer of the Company.

Purchaser:

 

TRELLUS PARTNERS, LP

Signature

 

            /s/ Adam Usdan

 

 

[Print Name]

Its

 

            President

 

 

 

Principal Amount of Debenture (Purchase Price):

 

$750,000

Name in which Debenture

 

 

is to be registered:

 

Trellus Partners, L.P.

Address of registered holder:

 

350 Madison Ave — 9th Fl

 

 

NY, NY 10017

Social Security or Tax ID No. of registered holder:

 

 

Contact name and telephone number regarding

 

 

settlement and registration:

 

Tony Miller, CFO

 

 

Name

 

 

212-389-8783

 

 

Telephone Number

 


--------------------------------------------------------------------------------